18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 1 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 2 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 3 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 4 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 5 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 6 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 7 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 8 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                      Pg 9 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                     Pg 10 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                     Pg 11 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                     Pg 12 of 13
18-11618-smb   Doc 24   Filed 01/09/19 Entered 01/09/19 14:42:16   Main Document
                                     Pg 13 of 13
